Citation Nr: 1118891	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for status post fracture of the left ankle.

2.  Entitlement to a compensable evaluation for status post gunshot wound fracture of the left elbow.

3.  Entitlement to a compensable evaluation for bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 percent for mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to November 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 1984 and May 2007 rating decisions of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  In the April 1984 rating decision, the RO, in pertinent part, granted service connection for status post fracture of the left ankle and assigned a 10 percent rating, for status post gunshot wound fracture of the left elbow and assigned a noncompensable rating, and for bilateral hearing loss and assigned a noncompensable rating.  In the May 2007 rating decision, the RO granted service connection for mood disorder and assigned a 10 percent rating, and continued the 10 percent rating for the service-connected left ankle and noncompensable ratings for the service-connected left elbow and bilateral hearing loss.

In February 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing, which consisted of duplicate private treatment records for the Veteran's service-connected mood disorder.  He also submitted private treatment records from May 2007 to March 2011 related to the service-connected left ankle disability.  38 C.F.R. § 20.1304(c) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran asserts that his service-connected left ankle, left elbow, bilateral hearing loss, and mood disorder disabilities are worse than the current evaluations contemplate and contends that higher evaluations are warranted.

Review of the record indicates that the Veteran's last VA examinations for these service-connected disabilities were in February 2007.  

With regard to the service-connected left ankle, the Veteran reported to the February 2007 VA examiner mild occasional swelling and pain brought on with increased weight bearing.  The pain affects his daily routine and work by sometimes limiting his period of walking.  He also denied wearing any brace, receiving shots, undergoing surgery, or taking medication for his left ankle.  Upon evaluation of the left ankle, the Veteran displayed full dorsiflexion to 20 degrees and limited plantar flexion to 35 degrees due to incoordination.  There was no painful motion or loss of range of motion due to pain, weakness, fatigue, or instability following repetitive motion exercises, and x-ray reports showed mild arthritis.

Private treatment records dated from January 2006 to March 2011 reflect treatment and documentation of the Veteran's left ankle.  In January 2006 and April 2006 records, the private physician noted "[a]nkles - pes planus, hallux valgus/rigidus deformities . . . no synovitis or dactylitis."  In a May 2007 record, symptoms of ankle swelling and observation of warmth concerning for crystal-induced arthritis process was noted and the physician indicated that the Veteran's ankle would be treated as gout-colchicine for the next 120 to 180 days, which is reflected in records from May 2007 to March 2011.  In May 2007, the Veteran also underwent a local cortisone injection for the left ankle.  

Most recently, at the February 2011 video conference hearing, the Veteran reiterated that he receives cortisone shots for his left ankle every six to eight months by his private physician, Dr. M. B., M.D.  He also testified that his left ankle swells about three to four times per week with any walking activity and that he wears compression socks purchased over-the-counter.  The Veteran further reported that he cannot use a lawnmower, walk for miles, or stand for maybe ten to fifteen minutes, and that his left ankle hurts when he moves it too much.

With regard to the service-connected left elbow, the Veteran reported to the February 2007 VA examiner that he had no pain, recurrences, or flare ups of pain in his left elbow, and that he does not wear a brace, receive shots, or take medication for his left elbow.  He also noted that his left elbow limits him to work lighter-duty jobs and activities using his upper extremities.  Upon evaluation of the left elbow, the Veteran displayed full extension to 145 degrees, full supination to 85 degrees bilaterally, and full pronation to 80 degrees bilaterally.  There was no painful motion or loss of range of motion due to pain, weakness, fatigue, or instability following repetitive motion exercise, and x-ray reports showed no metallic fragments.   
 
Most recently, at the January 2011 hearing, the Veteran testified that he sometimes experiences pain after increased activity in the wound area, which radiates down through his arm and hand.  He takes Motrin for the pain and has a limitation of motion with his left elbow.  The Veteran also reported flare ups about once every week or every two to three weeks and that he can only lift up to 10 pounds.  

Lastly, with regard to the service-connected bilateral hearing loss, an October 2006 VA outpatient audiology consult report reveals audiometric pure tone thresholds of 25, 55, 85, and 95 decibels at 1000, 2000, 3000, and 4000 Hertz in the right ear, and 40, 70, 90, and 95 decibels at the same frequencies in the left ear.  Speech recognition scores were 84 percent in the right ear and 80 percent in the left ear.  In a December 2006 VA outpatient treatment record, the Veteran underwent a hearing aid fitting and orientation, as well as a follow-up appointment for his left ear hearing aid in a November 2007 VA outpatient treatment record.  

At the February 2007 VA examination, the Veteran's pure tone thresholds were 25, 55, 80, and 95 decibels at 1000, 2000, 3000, and 4000 Hertz in the right ear, and were 40, 70, 90, and 95 decibels at the same frequencies in the left ear.  Speech recognition scores were 96 percent in the right ear and 80 percent in the left ear.  Most recently, at the February 2011 hearing, the Veteran testified that his wife says his hearing has depreciated since the 2007 VA examination and that she has to repeat herself when talking to the Veteran.  

As a result, the Veteran has not been afforded more recent VA examinations to assess the current severity of his service-connected left ankle, left elbow, and bilateral hearing loss disabilities.  The VA outpatient treatment records for the Veteran's service-connected hearing loss disability dated on October 2006, December 2006, and November 2007, as well as testimony from the Veteran at the February 2011 hearing regarding his service-connected left ankle, left elbow, and bilateral hearing loss disabilities suggest that these disabilities have worsened.  The Board finds that further examinations are required so that the decisions are based on a record that contains current examinations.  An examination too remote for rating purposes cannot be considered 'contemporaneous.'  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Moreover, the Veteran identified seeking treatment for his service-connected mood disorder from the Colorado Springs Vet Center in an October 2006 VCAA notice response, and he told the February 2007 VA examiner that he has been attending sessions on a monthly basis at this facility since the fall of 2006.  The Veteran also testified at the February 2011 hearing that he sought treatment at this Vet Center for about eight to ten weeks.  However, the Board finds that VA treatment records regarding the Veteran's service-connected mood disorder from the Colorado Springs Vet Center are not associated with the claims file and no requests to obtain these records have been made.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's service-connected left ankle, left elbow, and bilateral hearing loss disabilities from the Denver VA Medical Center from September 2007, the date of the most recent VA outpatient treatment record, to the present.  In addition, obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's service-connected mood disorder from the Colorado Springs Vet Center.  The Veteran should be requested to sign any necessary authorization for release of these records to VA.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  Obtain the necessary authorization from the Veteran and obtain his clinical and/or hospitalization records pertaining to his service-connected left ankle from Dr. M. B. of the Arthritis Associates Osteoporosis Center in Colorado Springs, Colorado from March 2011, the date of the most recent private treatment record, to the present.  All efforts to obtain such records should be fully documented, and the facility must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

3.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected left ankle and left elbow disabilities.  Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  The report should list all subjective complaints and objective findings in detail, including the ROM of the left ankle and left elbow in degrees.  The Veteran's claims file should also be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

The examiner should address the extent of functional impairment attributable to any reported pain.  In this regard, the examiner should specifically indicate whether there is any pain and whether there is likely to be additional impairment of the left knee and left elbow caused by any of the following: (1) pain in use, including during flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination.  The examiner should describe whether any existing pain significantly limits functional mobility of the left knee and left elbow during flare-ups or when repeatedly used.  The examiner should also report whether the Veteran has any recurrent instability or lateral subluxation of the left knee and left elbow, and if so, should describe whether such instability or subluxation is slight, moderate, or severe in degree.

If it is not feasible to address the functional limitation, this should be stated and discussed in the examination report.  If the Veteran does not have pain or any other factors, that fact should be noted as well.  

4.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted including pure tone testing and word recognition testing using the Maryland CNC word list.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed.

5.  Thereafter, the issues on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).






